    Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 1 of 7 PageID #:493




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 RISEANDSHINE CORPORATION d/b/a
 RISE BREWING


          Plaintiff,                                   Case No.    1:21-CV-3198

                        v.                             Honorable John Z. Lee

 PEPSICO, INC.


          Defendant.


   DEFENDANT PEPSICO, INC.’S OPPOSED MOTION TO HOLD BRIEFING
  REGARDING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION IN
ABEYANCE PENDING A RULING ON PEPSICO’S MOTION TO TRANSFER VENUE

       Defendant PepsiCo, Inc. (“PepsiCo”) respectfully asks the Court to decide PepsiCo’s

Motion to Transfer Venue (Dkt. 19) before any briefing schedule is set for Plaintiff’s Motion for

Preliminary Injunction (Dkt. 25). PepsiCo has filed a motion to transfer venue to the Southern

District of New York. Afterwards, Plaintiff filed a motion for preliminary injunction. Judicial

economy will be served by deciding the transfer motion before briefing the preliminary injunction

motion.      Both the preliminary injunction standard and the substantive law applicable to the

likelihood of success on Plaintiff’s federal claims are matters of Circuit law. Moreover, local rules

and trial court orders will govern the form and substance of the briefing. To decide the place for

this dispute first will significantly advance judicial economy as well as conserve the parties’

resources.

       Plaintiff will not be prejudiced by having the venue issue decided first. Plaintiff waited

more than five months after first contacting PepsiCo about MTN DEW RISE ENERGY drinks

before filing this suit, then waited another two weeks to file its Motion for Preliminary Injunction.
    Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 2 of 7 PageID #:494




Ruling on the Motion to Transfer before turning to Plaintiff’s preliminary injunction motion does

not prejudice Plaintiff given its own actions. For these reasons, PepsiCo asks the Court to hold in

abeyance Plaintiff’s Motion for Preliminary Injunction until a ruling is issued regarding PepsiCo’s

Motion to Transfer Venue. In support of this motion, PepsiCo states as follows:

                                    I.     BACKGROUND

       1.      More than five months ago, Plaintiff RiseandShine Corporation d/b/a Rise Brewing

(“RBC”) first contacted PepsiCo about its forthcoming MTN DEW RISE ENERGY drinks. On

January 11, 2021, RBC’s outside counsel sent a letter to PepsiCo regarding PepsiCo’s planned

launch of the MTN DEW RISE ENERGY product, demanding that PepsiCo “abandon any

attempt” to use the mark and requesting a response by January 26, 2021. See Declaration of Marc

Hanson (“Hanson Decl.”), Ex. A (Dkt. 22-1).

       2.      By letter dated January 26, 2021, PepsiCo’s trademark counsel explained the many

reasons why there is no conflict between MTN DEW RISE ENERGY and RBC’s RISE NITRO

BREWING CO. marks, including that RBC’s marks coexist with more than 30 other active, third-

party registrations or allowed applications that include the term RISE for beverages and related

breakfast foods or snacks in Class 30 (the primary category for the RBC marks), as well as

numerous uses of marks containing the term RISE for coffee, other beverages, and coffee-related

products and services. Id., Ex. B (Dkt. 22-2). In the letter, PepsiCo also included samples of how

the MTN DEW RISE ENERGY mark would appear on the packaging. Id.

       3.      On March 15, 2021, MTN DEW RISE ENERGY launched nationwide. See

Hanson Decl. ¶ 19. At the time of the launch and though seven (7) weeks had passed, PepsiCo

had not received any response from RBC to its January 26, 2021 letter.




                                                2
    Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 3 of 7 PageID #:495




       4.      Three months after the national launch of MTN DEW RISE ENERGY, on June 15,

2021, RBC filed its Complaint, alleging that MTN DEW RISE ENERGY drinks are likely to cause

confusion with trademarks owned by RBC. (Dkt. 1).

       5.      Within two weeks of the filing of this suit, on June 28, 2021, PepsiCo moved to

transfer this case to the Southern District of New York. (Dkt. 19). Transfer to the Southern District

of New York under 28 U.S.C. § 1404(a) is proper because this case has significant connections to

New York, and no material connections to Illinois. On June 29, the Court issued an order setting

the briefing schedule on the Motion to Transfer. (Dkt. 24). The response to PepsiCo’s Motion to

Transfer is due by July 20, 2021 and the reply is due by August 3, 2021. Id.

       6.      On June 29, 2021, RBC filed a Motion for Preliminary Injunction (Dkt. 25) even

though MTN DEW RISE ENERGY drink, which is in a different product category and is not a

coffee-based beverage, has been in the market and coexisting with RBC’s products for over three

months with no known instance of a purchasing consumer being confused. The exhibits RBC

attached to its Motion for Preliminary Injunctions further demonstrate that this case has no material

connections to Illinois and that New York is a clearly more convenient forum. Indeed, RBC

submitted declarations for three RBC executive officers (its CEO, its COO, and its Chief Creative

Officer), two of those three work in New York.

       7.      Prior to filing this motion, PepsiCo’s counsel contacted RBC’s counsel on July 1,

2021, regarding whether this motion should be filed as opposed or unopposed. RBC’s counsel

responded on July 2 that RBC opposes the motion.

                                  II.     LEGAL STANDARD

       8.      This Court has the inherent authority to “control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.” Freed v.

Friedman, 215 F. Supp. 3d 642, 658 (N.D. Ill. 2016) (citing Landis v. N. Am. Co., 299 U.S. 248,


                                                 3
     Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 4 of 7 PageID #:496




254 (1936)). While PepsiCo is not seeking an entire stay of the proceedings, the factors courts

consider when deciding whether to stay proceedings show why, in this case, RBC’s preliminary

injunction motion should be held in abeyance until the Court has ruled on PepsiCo’s venue motion.

This Court’s inherent authority “includes the power to stay proceedings where the party seeking

the stay would be spared ‘hardship or inequity,’ the prejudice to the non-movant would be

comparatively minor, and the stay would significantly advance judicial economy.” Freed, 215 F.

Supp. 3d at 658; see also, e.g., Tex. Indep. Producers & Royalty Owners Ass’n v. E.P.A., 410 F.3d

964, 980 (7th Cir. 2005) (“‘[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.’” (citation omitted)).

                                         III.    ARGUMENT

    A.        Resolving the venue issues first significantly advances judicial economy and
              spares PepsiCo hardship.

         9.      Where this case proceeds will affect the preliminary injunction briefing. The

applicable standards and substantive law for preliminary injunctions are matters of Circuit law,

and RBC asserts federal-law claims. If the Court grants the motion to transfer venue, briefing on

the preliminary injunction request would proceed under Second Circuit law. Further, district

courts and their local rules will determine the briefing schedules and set requirements for the form

and content of the briefs. Accordingly, a briefing schedule regarding the Motion for Preliminary

Injunction should not be set until the venue for this dispute is determined, so that the preliminary

injunction briefing will comport with the applicable law, court orders, and local rules. To decide

in which venue this case should proceed before substantively addressing the preliminary injunction

request will conserve both the Court’s and the parties’ resources. If transferred, only one court

need address briefing issues for the motion. And it will be more efficient and more equitable for



                                                    4
    Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 5 of 7 PageID #:497




PepsiCo to know which law governs before substantively responding to RBC’s Motion for

Preliminary Injunction based on alleged trademark infringement.

   B.         Resolving the venue issues first will not prejudice RBC.

        10.      Resolving the more convenient forum for this dispute, before addressing the

preliminary injunction schedule, will not prejudice RBC, particularly in view of its long delay in

bringing this case and the already-set briefing schedule for the transfer motion, which will be fully

briefed in a little over a month.

        11.      RBC’s actions leading up to and during this suit show that there is no keen urgency

here. RBC did not file its lawsuit until more than five months after it first contacted PepsiCo about

MTN DEW RISE ENERGY.                RBC then waited another two weeks to file its motion for

preliminary injunction and did not seek a temporary restraining order—presumably because there

is no immediate, irreparable harm. RBC has not even provided evidence of any instance of a

purchasing consumer being confused concerning PepsiCo’s MTN DEW RISE ENERGY and

RBC’s RISE NITRO BREWING CO. marks. There is no prejudice here to outweigh the

significant benefits of first deciding the forum for this suit before addressing the merits.

        WHEREFORE, PepsiCo respectfully requests that this Court hold in abeyance any

proceedings on RBC’s Motion for Preliminary Injunction until this Court rules on PepsiCo’s

pending Motion to Transfer Venue and grant any other relief the Court deems just and proper.




                                                  5
    Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 6 of 7 PageID #:498




Dated: July 2, 2021                   Respectfully submitted,

                                      RILEY SAFER HOLMES & CANCILA LLP

                               By:    /s/ Sondra A. Hemeryck
                                      Thomas B. Quinn
                                      Sondra A. Hemeryck
                                      Valerie H. Brummel
                                      70 W. Madison Street, Suite 2900
                                      Chicago, IL 60602
                                      (312) 471-8700
                                      tquinn@rshc-law.com
                                      shemeryck@rshc-law.com
                                      vbrummel@rshc-law.com

                                      BAKER BOTTS L.L.P.

                                      Timothy S. Durst (pro hac pending)
                                      Paul J. Reilly (pro hac pending)
                                      Susan Cannon Kennedy (pro hac pending)
                                      2001 Ross Avenue, Suite 900
                                      Dallas, Texas 75201-2980
                                      Telephone: +1.214.953.6500
                                      Facsimile: +1.214.953.6503
                                      tim.durst@bakerbotts.com
                                      paul.reilly@bakerbotts.com
                                      susan.kennedy@bakerbotts.com

                                      ATTORNEYS FOR DEFENDANT
                                      PEPSICO, INC.




                                         6
     Case: 1:21-cv-03198 Document #: 42 Filed: 07/02/21 Page 7 of 7 PageID #:499




                                  CERTIFICATE OF SERVICE

        I, undersigned counsel, certify that on July 2, 2021, I caused a copy of the foregoing document

to be electronically filed using the Court’s CM/ECF system, which will generate notice of this filing

to all counsel of record.

                                               /s/ Sondra A. Hemeryck




                                                  7
